                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:18-CV-00569-RJC-DSC


 DAVID SCOTT CAMPBELL,                           )
                                                 )
                   Plaintiff,                    )
                                                 )
 v.                                              )                    ORDER
                                                 )
 STATE FARM MUTUAL                               )
 AUTOMOBILE INSURANCE                            )
 COMPANY AND JOHN DOE,                           )
                                                 )
                 Defendants.                     )



       THIS MATTER is before the Court on Plaintiff’s “Second Motion to Stay Proceedings

and to Compel Arbitration” (document # 16) and “Second Motion to Appoint Arbitrator”

(document #17) filed on September 24, 2019, and the parties’ associated briefs and exhibits

(documents #20-22).


       This matter was referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. §

636(b)(1) and these Motions are now ripe for the Court’s consideration. The Court has carefully

examined the record, the parties’ arguments, and the applicable authorities.


       Defendant State Farm Mutual Automobile Insurance Company does not oppose Plaintiff’s

“Second Motion to Stay Proceedings and to Compel Arbitration.” Therefore, the Court GRANTS

the Motion.

       Plaintiff also moves the Court for an order finding that the agreed method of appointing

the second arbitrator has failed and appointing Sam McGee as the second arbitrator. For the
reasons stated in Defendant’s Response to Plaintiff’s Motion (document #21), the Court DENIES

the Motion. Defendant State Farm has previously designated John Barringer with the firm of

McAngus Goudelock & Courie, LLC as its arbitrator.

       IT IS THEREFORE ORDERED that:

       1.   Plaintiff’s “Second Motion to Stay Proceedings and to Compel Arbitration” (document

            # 16) is GRANTED.

       2. The parties are ORDERED to proceed to arbitration and submit status reports to the

            Court every ninety days.

       3. Plaintiff’s “Second Motion to Appoint Arbitrator” (document #17) is DENIED.

       4. This matter is STAYED pending arbitration.

       5. The Clerk is directed to send copies of this Order to counsel for the parties, including

            but not limited to moving counsel, and to the Honorable Robert J. Conrad, Jr.

       SO ORDERED.



                                  Signed: October 29, 2019
